Citation Nr: 1546077	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  07-19 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative disc disease (DDD) of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1940 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2007, the Veteran appeared at a hearing before a Decision Review Officer at the RO, and a transcript of the hearing is of record.  On a substantive appeal form received in April 2013, the Veteran requested a hearing at the RO before a Veterans Law Judge.  However, in a written statement received in March 2015, the Veteran indicated that he no longer wanted a Board hearing.  As such, the Board finds that the Veteran has been afforded his opportunity for a Board hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2015).

The Veteran has been represented by a state service organization, Arizona Department of Veterans Services (ADVS), in this matter.  See 38 C.F.R. § 14.631(e)(1), (f)(1) (2015).  In a May 2015 letter, the Veteran's representative notified VA that it was withdrawing its power of attorney on behalf of the Veteran.  However, the issue of an increased disability rating for DDD of the lumbar spine was certified to the Board in September 2014.  A representative may not withdraw his or her representation of a veteran more than 90 days after the certification of the appeal to the Board absent a showing of good cause on motion.  38 C.F.R. § 20.608(b)(2) (2015).  Accordingly, the Board sent the representative and the Veteran a September 2015 letter notifying them that the May 2015 letter was construed as a motion to withdraw representation.  The Board's letter also stated that the Veteran's appeal would be held in abeyance for 30 days and that if the Board did not hear otherwise, then ADVS would remain the Veteran's representative.  ADVS did not provide a statement of good cause on motion, and as such, the Board continues to recognize ADVS at the Veteran's representative in the instant appeal.

The issues of an increased rating for service-connected hearing loss and service connection for "jungle rot", hernia, malaria, and dental issues has been raised by the record in an April 2013 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's DDD of the lumbar spine, the Veteran was afforded VA examinations in May 2005, February 2007, and June 2012.  Since the last VA examination, VA received private treatment records indicating a worsening of the Veteran's back pain.  See treatment records from Eric Baumann, M.D., dated March 13, 2013.  Those treatment records show diagnoses of lumbar radiculitis and lumbosacral spondylosis and indicate that the Veteran has bilateral lower extremity radiculopathy.  VA's duty to assist includes conducting a thorough and contemporaneous medical examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Although the mere passage of time alone does not render the previous medical examinations inadequate, the available record on appeal reflects the need for more contemporaneous examinations.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  Therefore, the Board finds that the Veteran should be afforded a new VA examination on remand.

The Board notes that the rating formula for the spine provides separate ratings for neurologic manifestations, such as radiculopathy.  38 C.F.R. § 4.71a (2015).  The VA examiner should also evaluate the presence of any radiculopathy related to the service-connected lumbar spine disability, to include consideration of past medical evidence indicating the presence of radiculopathy.

Regarding the claim for entitlement to a TDIU, the evidence includes a May 2007 statement from a VA physician, Dr. Jenkins, stating that the Veteran has been completely disabled due to advanced DDD of the lumbar spine.  As such, the Board finds the record reasonably raises a claim for a TDIU, and thus, remand for additional development is necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).

The Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, and such notice should be provided on remand.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

In light of the remand, any relevant ongoing VA and private treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated the Veteran for his service-connected lumbar disability and/or lower extremity radiculopathy.  After securing any releases deemed necessary, request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.  **Please note the Veteran indicates in April 2013 correspondence that he has macular degeneration and can "no longer see to type."  Please take appropriate steps to ensure that any written correspondence sent to the Veteran is suitable for an individual with impaired vision.**

2.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Thereafter, schedule the Veteran for a VA examination addressing his service-connected lumbar disability.  The examiner should identify any and all currently diagnosed back disorders, to include consideration of lumbar radiculitis and lumbar spondylosis noted in March 2013 private treatment records.  The examiner must review the Veteran's claims file, to include past medical records indicating lower extremity radiculopathy, and must indicate such review in the examination report.

The examiner should describe the severity of the Veteran's service-connected lumbosacral disability.  All pertinent symptomatology and findings of that disability are to be reported in detail, to include any neurologic symptoms present such as radiculopathy.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should provide the reasoning for the conclusions reached.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include adjudication of a claim for a TDIU.  If entitlement to TDIU is denied, this issue should be returned to the Board only if the Veteran perfects an appeal as to this issue.

5.  If the claim for an increased rating for the lumbar spine disability remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

